The Coal Co. brought an action in the Summit Common Pleas against Fulmer and obtained a decree on March 7, 1924. A motion for a new trial was filed on March 19, 1924, and overruled on April 3, 1924. A petition in error was filed in the Summit Appeals on May 29, 1924, and on June 19, 1924, a motion to dismiss the appeal was made, because the petition in error was not filed nor proceedings in error commenced within 70 days after the entry of judgment and final order complained of. That the Court of Appeals sustained the motion and the petition in error was dismissed for the' reason that the court had no jurisdiction of the proceedings in error.